Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 18, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163161(21)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  THOMAS WILKOS,                                                                                                      Justices
          Plaintiff-Appellee,
                                                                     SC: 163161
  v                                                                  COA: 356290
                                                                     Oakland CC: 2020-182942-NF
  ALLSTATE INSURANCE COMPANY and
  ALLSTATE PROPERTY & CASUALTY
  INSURANCE COMPANY,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing his answer to the application for leave to appeal is GRANTED. The answer
  submitted on July 23, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 18, 2021

                                                                               Clerk